953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orville LEWIS, Jr., Plaintiff-Appellant,v.William FINEFIELD;  Jack Dugas, Lieutenant Colonel;  EdKeeley;  John Cunningham;  Jacob Smith;  HarrietLegion;  Gerald Beasley, Defendants-Appellees,andUnited States of America;  Pete Bondi, Admiral, Commander,Defense General Supply Center, Defendants.
No. 91-2137.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 23, 1991.Decided Jan. 31, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-90-668-R)
Orville Lewis, Jr., appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Orville Lewis, Jr., appeals from the district court's order dismissing Lewis's Bivens* action seeking damages and injunctive relief for adverse personnel actions taken against him.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Lewis v. United States, No. CA-90-668-R (E.D.Va. June 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)